Title: From James Madison to Edmund Randolph, 3 June 1783
From: Madison, James
To: Randolph, Edmund


My dear friend
Philada. June 3d. 1783.
I thank you cordially for the narrative of legislative proceedings contained in your favor of the 24th ulto In return for the Journal of the House of Delegates I inclose herewith a copy of the proceedings of Congs. since Novr. last. There is a chasm in the Journal you have sent arising from the miscarriage of yr. letter which ought to have come by the preceding mail.
The idea of protracting my service in Congs. into a part of the ensuing year does not coincide with the plans which I have in view after Novr. next. I had rather therefore not stand in the way of another Gentleman whom it might suit better, and whose attendance would be more certain. If a reduction of the number of Delegates should take place it will be still more essential not to include me.
I have recd. from Mr. Webb £100 refd. to in yours. The remittance of £1000 havg. been shared not equally as heretofore but according to our respective arrears, this sum will somewhat overpay me. You will therefore not apply for other warrants in my behalf. I wish you had reserved the £50 which you advanced for me sometime ago & that you wd. now draw on me for it if it be more convenient for you to receive it here, or you can readily sell a bill where you are. It will be perfectly convenient for me to pay it.
Being somewhat indisposed in my head & also pressed for time I beg leave to refer to Mr. Jones instead of repeating what I have written to him.
Adieu My dear sir & be assured that I am yr. sincere friend
J. M.
I have a letter from a Correspondt. of Mazzei at Nantz, which informs me that [he] was at Paris in Feby. and wd. sail for America in March or April.
